PER CURIAM.
AND NOW, this 5th day of March, 2019, the Petitions for Allowance of Appeal are GRANTED. The Application to File Brief as Amici Curiae in Support of Petitioners, submitted by the Product Liability Advisory Council, Inc., Croplife America, and Pennsylvania Chamber of Business & Industry, is also granted. The issues, as stated by petitioners, are:
(1) Did the Superior Court majority commit reversible error in concluding that, when evaluating scientific evidence under the Frye standard, trial courts are not permitted to act as "gatekeepers" to ensure the relevance and reliability of scientific studies offered by experts to support their opinions by scrutinizing whether those studies actually support their opinions?
(2) Did the Superior Court majority commit reversible error in concluding that trial courts may not review experts' opinions extrapolating from a broad class of products and injuries to a specific product and injury, thereby eliminating plaintiff's burden to show product-specific causation of plaintiff's specific injury?
(3) Did the Superior Court majority commit reversible error in concluding that the trial court erred without explaining how it abused its discretion because of manifest unreasonableness, partiality, prejudice, bias, ill-will or such lack of support from the evidence or the record so as to be clearly erroneous?